922 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles J. BLACK, Plaintiff-Appellant,v.DEAN WITTER REYNOLDS, INCORPORATED, Defendant-Appellee.
No. 90-1108.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-447-A)
Charles J. Black, appellant pro se.
Stephen William Robinson, McGuire, Woods, Battle & Boothe, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles J. Black appeals from the district court's order granting summary judgment on his complaint alleging racial discrimination, filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Our review of the record discloses that Black was not qualified for the position he sought.  This appeal is, therefore, without merit.  Accordingly, we affirm the district court's grant of summary judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.